ACCEPTED
                                                                                                 02-17-00244-CR
                                                                                      SECOND COURT OF APPEALS
                                                                                            FORT WORTH, TEXAS
                                                                                              12/20/2017 2:42 PM
                                                                                                  DEBRA SPISAK
                                                                                                          CLERK


                                 COURT OF APPEALS
                                   ND
                                2 DISTRICT OF TEXAS
                                                                                  FILED IN
                               TARRANT COUNTY, TEXAS                       2nd COURT OF APPEALS
                                                                             FORT WORTH, TEXAS
                                                                           12/20/2017 2:42:47 PM
ARTUR                                                     §                    DEBRA SPISAK
                                                                                    Clerk
SIGALAVILLAVICENCIO                                       §
                                                          §
                                                          §
v.                                                        §    No. 02-17-00244-CR
                                                          §
                                                          §
THE STATE OF TEXAS                                        §


 _____________________________________________________________
  SECOND MOTION TO EXTEND TIME TO FILE APPELLANT’S
                            BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

        NOW COMES ARTUR SIGALAVILLAVICENCIO, Appellant in the above-

styled and numbered cause, by and through his attorney, Mike Berger, and moves

this Court to grant an extension of time to file appellant’s brief, pursuant to Rule

10.5(b) of the Texas Rules of Appellate Procedure, and for good cause shows the

following:

                                                     I.

         This case is on appeal from Criminal District Court Number Four, Tarrant

County, Texas. Appellant is serving a 50 year sentence in TDC.




Sigallavillavicencio v. State/Motion to Extend Deadline to File Brief                 Page 1
                                                    II.

         The case below was styled “The State of Texas v. Artur Sigalavillavicencio”,

Cause Number 1451344D.


                                                          III.

         Final Judgment was entered on July 18th, 2017.

                                                          IV.

         Notice of Appeal was filed with the court on August 2nd, 2017.

                                                          V.

         The Reporter’s record was filed on September 22nd, 2017.

                                                          VI.

         The appellate brief is due on December 22nd, 2017.

                                                          VII.

         One 60 day extension of time to file Appellant’s brief has been requested in

this case.

                                                       VIII.

         Appellant rely on the following facts as good cause for the requested

extension: Appellant requests an extension of time of seven (7) days from the present

deadline of December 22nd, 2017, to file his brief and for good cause would show




Sigallavillavicencio v. State/Motion to Extend Deadline to File Brief     Page 2
that his counsel, Mike Berger was and is involved in multiple hearings during the

month of December 2017. In addition, the case has presented a complex and difficult

constitutional point of error which is requiring some additional time to complete.

                                                        IX.

         Because of the reasons stated above, Appellant requests additional time to

prepare his brief.



                                                         X.

         Mike Berger was appointed on this appeal on July 14th, 2017.

         Based on these facts, Appellant requests that the due date of this appeal, which

is currently December 22nd, 2017, be extended for seven (7) days to December 29th,

2017.

         WHEREFORE PREMISES CONSIDERED, Appellant prays that this Court

grant this Motion to Extend Time to File Appellant’s Brief, and for such other and

further relief as the Court may deem appropriate.



                                                      /s/ Mike Berger
                                                      michaelidf@aol.com
                                                      933 Weatherford #200
                                                      Fort Worth, Texas 76102
                                                      817/338-1500
                                                      817/338-1505 (fax)
                                                      SBOT # 02191900


Sigallavillavicencio v. State/Motion to Extend Deadline to File Brief           Page 3
                                                      Attorney for Artur Sigalavillavicencio



                                     CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was

forwarded to all counsel of record via e-serve on the 20th day of December 2017.



                                                               /s/ Mike Berger

                                 CERTIFICATE OF CONFERENCE

         On December 20th, 2017, Appellant’s attorney, Mike Berger spoke with a

representative of the Tarrant County Appellate Section who stated that the D.A.’s

office is not opposed to this motion.



                                                               /s/ Mike Berger




Sigallavillavicencio v. State/Motion to Extend Deadline to File Brief                  Page 4
                AF IDAVIT
        § § §




Pa8e5